Case 1:21-cv-00192-LDH-PK Document 8 Filed 03/02/21 Page 1 of 1 PagelD #: 33
UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEWYORK Attorney: CILENTI & COOPER, PLLC

 

NIMIA SANTOS, ON BEHALF OF HERSELF, AND OTHERS SIMILARLY
SITUATED
Plaintiff(s)
Index # 1:21-CV-00192-LDH-PK
- against -

Purchased January 13, 2021
CANCUN AND CANCUN CORP. D/B/A DELICIAS MEXICANAS, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

WARREN BOZARTH BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on February 22, 2021 at 12:13 PM at

C/O CANCUN AND CANCUN CORP. D/B/A DELICIAS MEXICANAS
102-14 ROOSEVELT AVENUE

CORONA, NY 11368

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT, CONSENT TO SUE on ISAURO VALDEZ therein named,

SUITABLE by delivering thereat a true copy of each to MARIA SANCHEZ a person of suitable age and discretion. Said premises is
AGE Defendant's actual place of business within the state. She identified herself as the CO-WORKER of the Defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE BROWN BROWN 25 5'2 130
MAILING Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's actual

place of business at

C/O CANCUN AND CANCUN CORP. D/B/A DELICIAS MEXICANAS
102-14 ROOSEVELT AVENUE
CORONA, NY 11368

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on February 23, 2021 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or otherwise, that the
communication is from an attorney or concerns an action against the person to be served.

MILITARY Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the Defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

Sworn to me on: February 23, 2021

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York WARREN BOZARTH
No. 01KN6178241 No. 01MU6238632 No. 01BR4949206 . #: 9
Qualified In New York County Qualified in Queens County Qualified in Bronx County License #: 77586
Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #. 758668

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
